Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Interpretation
Claim 7’s “assembly component” is not interpreted under 112(f) since there is no functional language associated with the term.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear for the recitation of “a bottom of the upper fan and a top of the lower fan are …”.  The terms “the upper fan” and “the lower fan” lack proper antecedent basis.  As best understood by the Office the terms are synonymous with the upper and lower fan blades.
Further claim 1 is unclear in that it recites “a bottom of the upper fan blade and a top of the lower fan blade are connected to form the each of the plurality of fan blade bodies with a hood shape.”  The phrase “to form the each of the plurality …”.  There appears to be an extra “the” between “form” and “each”.  Please correct as appropriate.
Finally, claim 1 is unclear in that “hood shape” is unclear.  One of ordinary skill in the art would not understand the meets and bounds of the claim since the term is not a term-of-art or defined by the specification; neither is it a generally understood shape like circle, polygon, cube, etc.
Claims 2-10 are unclear for their dependency from claim 1. 

    PNG
    media_image1.png
    562
    598
    media_image1.png
    Greyscale
Claim 4 is unclear in that it recites “the upper fan blade is larger and the lower fan blade is smaller.”  There is no reference to compare the upper or lower fan blades.  It is unclear if the upper blade is larger than the lower blade or if the upper blade is larger than some other random object with the lower fan blades smaller than said random object.
Further, Applicant’s drawing clearly shows that the upper fan blade is smaller than the lower fan blade.  It is unclear what Applicant intends as the larger/smaller blade. 
Claim 5 is unclear in that the preamble limits the apparatus to the fan blade (in contrast to claim 7 which limits the apparatus to a fan comprising the fan blade) and yet recites “the fan blade connecting disk is connected to an output shaft of a motor through the connecting hole.”  It is unclear if the connection of the motor’s output shaft to the connecting hole is merely intended use/environment of the fan blade, or if applicant intends to positively recite the motor, output shaft and their connection to the disk as a limitation of the fan blade.  The broadest reasonable interpretation is to reduce the number of limitations and thus exclude the motor, its shaft and the connection to the disk.  Should Applicant have intended to positively recite the limitation, it is noted that claim 7 does so.  Therefore claim 5’s second clause is interpreted as intended use.
Claim 6 is similarly unclear.  For the reasons stated above, its final clause is interpreted as intended use.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen US 9115724.
Regarding claim 1, Chen discloses an integral fan blade (50, Fig. 6), comprising a fan blade connecting disk (52), and a plurality of fan blade bodies (20) arranged around and equidistantly surrounding the fan blade connecting disk (Fig. 6), wherein each of the plurality of fan blade bodies comprises an upper fan blade and a lower fan blade (Fig. 7A), the upper fan blade is bent downward, and the lower fan blade is bent upward (Fig. 7A); a bottom of the upper fan blade and a top of the lower fan blade are connected to form 
Regarding claim 2, Chen further discloses that the upper fan blade and the lower fan blade are integrally formed (Fig. 1).  
Regarding claim 3, Chen further discloses that the plurality of fan blade bodies and the fan blade connecting disk are integrally formed (Fig. 5).
Regarding claim 5, Chen further discloses that the fan blade connecting disk (30) is provided with a connecting hole at a middle (Fig. 5), the fan blade connecting disk is connected to an output shaft of a motor through the connecting hole (intended use, given the preamble and the positive recitation in claim 7’s fan).
Regarding claim 6, Chen further discloses that the connecting hole at the middle of the fan blade connecting disk is provided with a plurality of fan blade fixing holes around (227 and 229, Fig. 5 and col. 5 ln. 30-52), and the fan blade connecting disk is fixed on the output shaft through the fan blade fixing holes (intended use).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen US 9115724 in view of Nelson US 6575585.
Regarding claim 4, Chen further discloses an opening (Ho) with a hood shape is inclined downward (by angle θ, Fig. 3).  However, it does not teach that the upper fan blade is larger and the lower fan blade is smaller.
Nelson teaches a fan blade (pinwheel) comprising one blade bent down and another blade bent up (Fig. 1), wherein the fan blade bent up is larger than the fan blade bent down (Fig. 1) in order to “catch the wind” (col. 3 ln. 1-2).  Thus, it would have been obvious to one of ordinary skill in the art, to modify the size of the upper and lower fan blades as taught by Chen by utilizing different size upper and lower fan blade sizes as taught by Nelson in order to better allow the blades to capture and move the air.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Funston US 5421701 in view of Chen US 9115724.
Regarding claim 7, Funston discloses a fan (Fig. 1), wherein the fan comprises a base (20), a decorative cover (21), and an integral fan blade (14); the base (20) being installed with an assembly component (16), a motor (82) and a control circuit (58, col. 4 ln. 5-18) above the base, an output shaft (83) of the motor passing through a center hole of the base (Fig. 1) and the output shaft being located below the base (Fig. 1); the integral fan (14) blade being located below the base (Fig. 1), an fan blade connecting disk (12) of the integral fan blade being installed on the output shaft of the motor (col. 3 ln. 3-9); the decorative cover (21) being installed below the base (Fig. 1), the decorative cover being provided outside the integral fan blade (Fig. 1, wherein “outside” is understood to mean beyond the dimensional boundaries of, rather than radially beyond).
However, it does not teach an integral fan blade according to claim 1.  Chen teaches an integral fan blade according to claim 1 (see claim 1) in order to provide blades with different bending radians, a hollow structures, low wind resistance, high rotational speed and low noise (col. 1 ln. 49-59).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the integral fan blade as taught by Funston, by utilizing the integral fan blade as taught by Chen in order to improve beauty and performance by way of low wind resistance, high rotational speed and low noise.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the arrangement of chassis, support rods, and light source.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin US 20070247854 for ceiling fan with an integral fan blade.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745